      Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


ROBERT VANDERPLOEG,                           )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
KN3 INVESTMENTS, LLC,                         )
                                              )
                       Defendant.             )

                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, KN3 INVESTMENTS, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.




                                                  1
      Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 2 of 12




        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.      Defendant, KN3 INVESTMENTS, LLC (hereinafter “KN3 INVESTMENTS,

LLC”), is a Texas limited liability company that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, KN3 INVESTMENTS, LLC, may be properly served with process for

service via its registered agent, to wit: c/o Garland Sandhop Jr., Registered Agent, 104 Regency

Avenue, Victoria, TX 77904.

                                  FACTUAL ALLEGATIONS

        9.      On or about September 3, 2020, Plaintiff was a customer at “Sonic’s Drive-In” a

business located at 3107 Red Bluff Road, Pasadena, TX 77503, referenced herein as “Sonic’s”.

Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also attached is a

photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

        10.     Plaintiff lives 11 miles from the Property.



                                                  2
      Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 3 of 12




        11.     Defendant, KN3 INVESTMENTS, LLC, is the owner or co-owner of the real

property and improvements that Sonic’s is situated upon and that is the subject of this action,

referenced herein as the “Property.”

        12.     PRESUIT NOTICE: On January 29, 2020, Plaintiff mailed via certified

mail/return receipt requested a pre-suit notice of the violations and his intent to file this lawsuit if

a settlement could not be reached to resolve the claim prior to filing this Complaint. See Pre-suit

Letter attached as Exhibit 3. Also attached is the return receipt showing receipt of the presuit

letter on February 4, 2021. See Signature card attached as Exhibit 4.

        13.     Plaintiff’s access to the business(es) located 3107 Red Bluff Road, Pasadena, TX

77503, Harris County Property Appraiser’s account number 0855970000230 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant, KN3

INVESTMENTS, LLC, is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Property, including those set forth in this Complaint.

        14.     Defendant, KN3 INVESTMENTS, LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, KN3 INVESTMENTS, LLC, and the tenant

allocating responsibilities for ADA compliance within the unit the tenant operates, that lease is

only between the property owner and the tenant and does not abrogate the Defendant’s

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

        15.     Plaintiff has visited the Property at least once before as a customer and advocate



                                                   3
      Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 4 of 12




for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          19.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,


                                                    4
      Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 5 of 12




               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).



                                                 5
      Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 6 of 12




       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property is comprised of multiple buildings served by a single parking lot.

All of the buildings on the Property are public accommodations.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or



                                                 6
      Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 7 of 12




accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        30.     Defendant, KN3 INVESTMENTS, LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        31.     Defendant, KN3 INVESTMENTS, LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, KN3 INVESTMENTS, LLC, is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     There are two accessible parking spaces that do not have a marked access aisle in

                violation of Section 502.3.3 of the 2010 ADAAG standards. This violation would

                make it dangerous and difficult for Plaintiff to access the accessible entrances of

                the Property.




                                                 7
Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 8 of 12




 (ii)    The Property lacks an accessible route in compliance with section 403 from

         accessible parking spaces to the accessible entrance and elements of the Property

         in violation of Section 208.3.1 of the 2010 ADAAG standards. This violation

         would make it difficult for Plaintiff to access the units of the Property.

 (iii)   Due to the presence of a 5 inch vertical rise, the Property lacks an accessible route

         from the sidewalk to the accessible entrance in violation of Section 206.2.1 of the

         2010 ADAAG standards. This violation would make it difficult for Plaintiff to

         access the units of the Property.

 (iv)    There is an accessible parking space that is missing an identification sign in

         violation of Section 502.6 of the 2010 ADAAG standards. This violation would

         make it difficult for Plaintiff to locate an accessible parking space.

 (v)     At least one accessible parking space is not adequately marked as it is not possible

         to determine the dimensions of the parking space and is therefore in violation of

         Section 502.1 of the 2010 ADAAG standards. This violation would make it

         difficult for Plaintiff to locate an accessible parking space.

 (vi)    There is a large 1 inch vertical rise running the length of the exterior access route

         leading from the accessible parking spaces towards the rear restroom area. As a

         result, the Property lacks an accessible route connecting accessible facilities,

         accessible elements and/or accessible spaces of the Property in violation of

         Section 206.2.2 of the 2010 ADAAG standards. This violation would make it

         difficult for Plaintiff to access public features of the Property.

 (vii)   Due to a policy of not having parking stops for the parking spaces along the

         exterior access route leading to the restrooms, cars routinely pull up all the way to



                                             8
Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 9 of 12




        the curb and the "nose" of the vehicle extends into the access route causing the

        exterior access route to routinely have clear widths below the minimum thirty-six

        (36") inch requirement specified by Section 403.5.1 of the 2010 ADAAG

        Standards. This violation would make it dangerous and difficult for Plaintiff to

        access exterior public features of the Property.

 (viii) Due to a policy of not having parking stops for the parking spaces along the

        exterior access route leading to the restrooms, cars routinely pull up all the way to

        the curb and the "nose" of the vehicle extends into the access route as a result, in

        violation of Section 502.7 of the 2010 ADAAG Standards, parking spaces are not

        properly designed so that parked cars and vans cannot obstruct the required clear

        width of adjacent accessible routes.

 (ix)   The clear width of the sidewalk forming the accessible route leading to the

        restrooms is less than 36 inches, as required by Section 403.5.1 of the 2010

        ADAAG standards. This violation would make it dangerous and difficult for

        Plaintiff to access exterior public features of the Property.

 (x)    As a result of the barriers to access described in (vii), (viii) and (ix) above, the

        Property lacks an accessible route connecting accessible facilities, accessible

        elements and/or accessible spaces of the Property in violation of Section 206.2.2

        of the 2010 ADAAG standards. This violation would make it difficult for Plaintiff

        to access public features of the Property.

 (xi)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

        facilities are readily accessible to and usable by disabled individuals.

 33.    The violations enumerated above may not be a complete list of the barriers,



                                          9
     Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 10 of 12




conditions or violations encountered by Plaintiff and/or which exist at the Property.

       34.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       35.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       37.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       38.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       39.       Upon information and good faith belief, the Property has been altered since 2010.

       40.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       41.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

KN3 INVESTMENTS, LLC, is required to remove the physical barriers, dangerous conditions

and ADA violations that exist at the Property, including those alleged herein.



                                                 10
    Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 11 of 12




         42.   Plaintiff’s requested relief serves the public interest.

         43.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, KN3 INVESTMENTS, LLC.

         44.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, KN3 INVESTMENTS, LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         45.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, KN3

INVESTMENTS, LLC, to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, KN3 INVESTMENTS, LLC, in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, KN3

               INVESTMENTS, LLC, from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, KN3 INVESTMENTS, LLC,

               to (i) remove the physical barriers to access and (ii) alter the Property to make it

               readily accessible to and useable by individuals with disabilities to the extent

               required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                 11
Case 4:21-cv-00579 Document 1 Filed on 02/24/21 in TXSD Page 12 of 12




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: February 24, 2021.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        12
